Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the applicant's communication filed on 12/17/2019. In virtue of this communication, claims 1-20 filed on 12/17/2019 are currently pending in the instant application.
                                                                                                   
  Information Disclosure Statement
The information Disclosure statement (IDS) form PTO-1449, filed on 12/17/2019 and 03/19/2021 is in compliance with the provisions of CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.
 
Drawings
The drawings were received on 12/17/2019 have been reviewed by Examiner and they are acceptable.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 5-7, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itzhaky et al. (US 2016/0148104), in view of Lee et al. (US 2021/0023711,) further in view of Yang et al. (US 2020/0311962.)

As per claim 1, Itzhaky discloses “A method comprising: receiving image data representing an environment of device from a camera on the device;” (Itzhaky, ¶[0042], discloses the training inputs may be labeled based on an analysis conducted during input capture. ¶[0043], discloses the training inputs to be labeled may be captured using, high resolution cameras.)
“applying a training algorithm to the image data to generate a set of feature values, wherein the training algorithm has been trained to accomplish a first task;” (Itzhaky, ¶ [0040], discloses the training set may include one or more training inputs, and training outputs such as, e.g., a plant condition as of the capturing of the training inputs, a plant condition after training input capture. ¶ [0041], discloses the training inputs may be labeled automatically based on, e.g., analysis of the training inputs. ¶ [0052], discloses  feeding a labeled training set 310 to a machine learning algorithm 320 for building a disease prediction model 330. ¶[0053], discloses the training set 310 may be fed into the machine learning algorithm 320 to train a disease prediction model 330 (e.g., a predictive function) which can be subsequently used to predict outputs (such as, e.g., plant conditions) based on incoming test inputs.)
“applying a trained task-specific head to the set of feature values to generate a task-specific output to accomplish a second task,” (Itzhaky, ¶ [0048], discloses the test output is determined by applying the predictive function to the test inputs, ¶[0054], discloses a test input set 340 is provided to the disease prediction model 330 to obtain a predicted output 350. The test input set 340 may include sequences of test inputs such as a test image sequence 341 of a test farm area containing a plant and a test environmental parameter sequence 342.)
 wherein the trained task-specific head has been trained to accomplish the second task based on previously generated feature values, wherein the second task is different from the first task;” (Itzhaky, ¶[0052], discloses feeding a labeled training set 310 to a machine learning algorithm 320 for building a prediction model 330. The labeled training set 310 includes sequences training inputs such as training image sequences featuring farm areas containing plants and a training environmental parameter sequence. The labeled training set 310 further includes training outputs. ¶[0053], discloses the training set 310 may be fed into the machine learning algorithm 320 to train a disease prediction model 330 (e.g., a predictive function) which can be subsequently used to predict outputs (such as, e.g., plant conditions) based on incoming test inputs.)
Itzhaky does not explicitly disclose the following which would have been obvious in view of Lee from similar field of endeavor “a robotic device,” (Fig. 1A, ¶ [0036]) 
 “and controlling the robotic device to operate in the environment based on the task-specific output generated to accomplish the second robot vision task.” (Lee, ¶[0013], discloses the robotic system can do a variety of tasks. Fig. 1,  ¶[0036], discloses the robotic system having a first robotic arm 172A and a first robotic vision component 174A, further discloses a second robotic arm 172B, and a second robotic vision component 174B. ¶ [0038], discloses the robotic arms could perform different kind of grasping tasks. further ¶ [0143], discloses the vision components are in a first area of the environment, and determining whether the confidence measure, for the predicted object manipulation parameter, satisfies the threshold confidence measure, occurs prior to transporting of the object to a disparate robot workspace of the robot.)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Lee technique of robot controlling into Itzhaky technique to provide the known and expected uses and benefits of Lee technique over using automated monitoring device technique of Itzhaky. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Lee into Itzhaky in order to increase the efficiency of robot operation. (Refer to Lee ¶ [0002].)
Itzhaky as modified by Lee does not explicitly disclose the following which would have been obvious in view of Yang from similar field of endeavor “feature values from the trained dense network,” (Yang, Fig. 6, ¶ [0046], discloses FIG. 6 illustrates two models, R-50-FPN 120 and MobileNet-SSD 130. R-50-FPN model 120 is a large model, which can only achieve real-time speed on a high performance GPGPU, but it can achieve a much higher accuracy (block 572). MobileNet-SSD 130 is a deep learning model, which can achieve a real-time performance on a CPU, but with a lower accuracy (block 582).)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Yang technique of using deep learning models into Itzhaky as modified by Lee technique to provide the known and expected uses and benefits of Yang technique over using automated monitoring device technique of Itzhaky as modified Lee. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Yang into Itzhaky as modified Lee in order to achieve a real-time high performance. Refer to Yang, ¶[0046].
Claims 19 and 20 have been analyzed and are rejected for the reasons indicated in claim 1 above. Additionally, the rationale and motivation to combine the Itzhaky , Lee and Yang references, presented in rejection of claim 1, apply to these claims.

As per claim 2, in view of claim 1, Itzhaky as modified by Lee as modified by Yang discloses “wherein the trained dense network is a feature pyramid network (FPN).” (Yang, Fig. 6, ¶ [0046], discloses FIG. 6 illustrates two models, R-50-FPN 120 and MobileNet-SSD 130. R-50-FPN model 120 is a large model, which can only achieve real-time speed on a high performance GPGPU, but it can achieve a much higher accuracy (block 572). MobileNet-SSD 130 is a deep learning model, which can achieve a real-time performance on a CPU, but with a lower accuracy (block 582).)

Regarding Claim 5, in view of claim 1, Itzhaky as modified by Lee as modified by Yang discloses “wherein the trained dense network has been trained using image data” (Itzhaky, ¶[0052], discloses feeding a labeled training set 310 to a machine learning algorithm 320 for building a prediction model 330. The labeled training set 310 includes sequences training inputs such as training image sequences featuring farm areas containing plants and a training environmental parameter sequence. The labeled training set 310 further includes training outputs. ¶[0053], discloses the training set 310 may be fed into the machine learning algorithm 320 to train a disease prediction model 330 (e.g., a predictive function) which can be subsequently used to predict outputs (such as, e.g., plant conditions) based on incoming test inputs.)
“one or more other robotic devices having a same or similar camera as the camera of the robotic device.” (Lee, ¶[0013], discloses the robotic system can do a variety of tasks. Fig. 1,  ¶[0036], discloses the robotic system having a first robotic arm 172A and a first robotic vision component 174A, further discloses a second robotic arm 172B, and a second robotic vision component 174B. ¶ [0038], discloses the robotic arms could perform different kind of grasping tasks. further ¶ [0143], discloses the vision components are in a first area of the environment, and determining whether the confidence measure, for the predicted object manipulation parameter, satisfies the threshold confidence measure, occurs prior to transporting of the object to a disparate robot workspace of the robot.)

Regarding Claim 6, in view of claim 1, Itzhaky as modified by Lee as modified by Yang discloses “wherein the first robot vision task involves determining whether an area is robotically manipulatable.” (Lee, ¶ [0143], discloses the vision components are in a first area of the environment, and determining whether the confidence measure, for the predicted object manipulation parameter, satisfies the threshold confidence measure, occurs prior to transporting of the object to a disparate robot workspace of the robot.)

Regarding Claim 7, in view of claim 1, Itzhaky as modified by Lee as modified by Yang discloses “wherein the first robot vision task involves determining whether a first type of robotic manipulation is performable on the environment and the second robot vision task involves determining whether a second type of robotic manipulation is performable on the environment.” (Lee, ¶[0013], discloses the robotic system can do a variety of tasks. Fig. 1,  ¶[0036], discloses the robotic system having a first robotic arm 172A and a first robotic vision component 174A, further discloses a second robotic arm 172B, and a second robotic vision component 174B. ¶ [0038], discloses the robotic arms could perform different kind of grasping tasks. further ¶ [0143], discloses the vision components are in a first area of the environment, and determining whether the confidence measure, for the predicted object manipulation parameter, satisfies the threshold confidence measure, occurs prior to transporting of the object to a disparate robot workspace of the robot.)

Regarding Claim 18, in view of claim 1, Itzhaky as modified by Lee as modified by Yang discloses “wherein layers of the trained dense network are processed by a graphics processing unit (GPU) of the robotic device, and wherein layers of the trained task-specific head are processed by a central processing unit (CPU) of the robotic device.” (Yang, Fig. 6, ¶ [0046], discloses FIG. 6 illustrates two models, R-50-FPN 120 and MobileNet-SSD 130. R-50-FPN model 120 is a large model, which can only achieve real-time speed on a high performance GPGPU, but it can achieve a much higher accuracy (block 572). MobileNet-SSD 130 is a deep learning model, which can achieve a real-time performance on a CPU, but with a lower accuracy (block 582).)

Claim(s) 3, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itzhaky et al. (US 2016/0148104), in view of Lee et al. (US 2021/0023711,) further in view of Yang et al. (US 2020/0311962,) further in view of Liu et al. (US 2021/0142181)

As per claim 3, in view of claim 1, Itzhaky as modified by Lee as modified by Yang does not explicitly disclose the following which would have been obvious in view of Liu from similar field of endeavor “further comprising periodically retraining the trained task-specific head without changing the trained dense network.” (Liu, Figs 4-7, ¶ [0061], discloses multi-task natural language processing model 400 are active during training, depending on which task-specific layer 402 is being trained. Assume there are four labeled sets of training data. ¶ [0060], discloses training the task-specific layers in sequence again using further batches of appropriate training data. ¶ [0096], discloses the training being performed iteratively on different training data.)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Liu technique of training machine learning models into Itzhaky as modified by Lee as modified by Yang technique to provide the known and expected uses and benefits of Liu technique over using automated monitoring device technique of Itzhaky as modified Lee as modified by Yang. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Liu into Itzhaky as modified Lee as modified by Yang in order to stabilize training or tuning of a machine learning model in a manner that mitigates overfitting and knowledge forgetting. (Refer to Liu ¶ [0024].)


Regarding Claim 15, in view of claim 1, Itzhaky as modified by Lee as modified by Yang does not explicitly disclose the following which would have been obvious in view of Liu from similar field of endeavor “wherein a control system of the robotic device comprises a plurality of task-specific heads, wherein the method further comprises periodically adjusting which of the plurality of task-specific heads are active.” (Liu, Figs 4-7, ¶ [0061], discloses multi-task natural language processing model 400 are active during training, depending on which task-specific layer 402 is being trained. Assume there are four labeled sets of training data. ¶ [0060], discloses training the task-specific layers in sequence again using further batches of appropriate training data. ¶ [0096], discloses the training being performed iteratively on different training data.)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Liu technique of training machine learning models into Itzhaky as modified by Lee as modified by Yang technique to provide the known and expected uses and benefits of Liu technique over using automated monitoring device technique of Itzhaky as modified Lee as modified by Yang. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Liu into Itzhaky as modified Lee as modified by Yang in order to stabilize training or tuning of a machine learning model in a manner that mitigates overfitting and knowledge forgetting. (Refer to Liu ¶ [0024].)

Regarding Claim 16, in view of claim 1, Itzhaky as modified by Lee as modified by Yang does not explicitly disclose the following which would have been obvious in view of Liu from similar field of endeavor “wherein the trained task-specific head is applied to both the set of feature values and a different task-specific output from a different task-specific head.” (Liu, Figs 4-7, ¶[0061]-[0065], discloses the first training data set, which can be used to train single-sentence classification layer 402(1). The first training data set is fed into the embedding layers 104, and the context embedding vectors 108 produced from the first training data set are used by single-sentence classification layer 402(1) to produce single-sentence classification output 404(1). The second training data set, which can be used to train pairwise text similarity layer 402(2). The second training data set is fed into the embedding layers 104, and the context embedding vectors 108 produced from the second training data set are used by pairwise text similarity layer 402(2) to produce pairwise text similarity layer output 404(2). The third training data set, which can be used to train pairwise text classification layer 402(3). The third training data set is fed into the embedding layers 104, and the context embedding vectors 108 produced from the third training data set are used by pairwise text classification layer 402(3) to produce pairwise text classification layer output 404(3). The fourth training data set, which can be used to train relevance ranking layer 402(4). Again, the components of multi-task natural language processing model 400 that are active during training using the fourth training data set are shown in bold. The fourth training data set is fed into the embedding layers 104, and the context embedding vectors 108 produced from the fourth training data set are used by relevance ranking layer 402(3) to produce relevance score output 404(3). ¶ [0082], discloses the configuration module can provide certain configuration parameters to the model pretraining and tuning modules. The configuration parameters can include architecture parameters and training parameters. The architecture parameters can specify the structure of a machine learning model, e.g., the number of nodes, arrangement of the nodes in layers, connectivity of the nodes and/or layers, etc. The architecture parameters can also specify input data and output data for each node and/or layer.)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Liu technique of training machine learning models into Itzhaky as modified by Lee as modified by Yang technique to provide the known and expected uses and benefits of Liu technique over using automated monitoring device technique of Itzhaky as modified Lee as modified by Yang. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Liu into Itzhaky as modified Lee as modified by Yang in order to stabilize training or tuning of a machine learning model in a manner that mitigates overfitting and knowledge forgetting. (Refer to Liu ¶ [0024].)

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itzhaky et al. (US 2016/0148104), in view of Lee et al. (US 2021/0023711,) further in view of Yang et al. (US 2020/0311962,) further in view of Jiang et al. (CN 111046728 A)

Regarding Claim 4, in view of claim 1, Itzhaky as modified by Lee as modified by Yang does not disclose the following which would be obvious in view of Jiang from similar field of endeavor “wherein the trained dense network has more network layers than the trained task-specific head.” (Jiang, page 6, lines 10-17 discloses in FPN, layer 5 has been used as a feature extractor to get a P5 layer; therefore, two 1024-dimensional fully-connected layers are separately designed here as the network header of the detection network. The new network header is randomly initialized, which is much lighter weight than the original layer 5.)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Jiang technique of using multiple networks into Itzhaky as modified by Lee as modified by Yang technique to provide the known and expected uses and benefits of Jiang technique over using automated monitoring device technique of Itzhaky as modified Lee as modified by Yang. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Jiang into Itzhaky as modified Lee as modified by Yang in order to improve the detection precision. Refer to Jiang page 3, lines 12-13.


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itzhaky et al. (US 2016/0148104), in view of Lee et al. (US 2021/0023711,) further in view of Yang et al. (US 2020/0311962,) further in view of Lockhart et al. (DE 10 2019 102 803 B4)

Regarding Claim 8, in view of claim 7, Itzhaky as modified by Lee as modified by Yang does not explicitly disclose the following which would have been obvious in view of Lockhart from similar field of endeavor “wherein the first type of robotic manipulation involves a first robotic manipulator and the second type of robotic manipulation involves a second robotic manipulator.” Lockhart, page 2, line 32-33 discloses a first base of a first robotic manipulator and a second base of a second robotic manipulator.)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Lockhart technique of using robots into Itzhaky as modified by Lee as modified by Yang technique to provide the known and expected uses and benefits of Lockhart technique over using automated monitoring device technique of Itzhaky as modified Lee as modified by Yang. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Lockhart into Itzhaky as modified Lee as modified by Yang in order to allow system to solve tasks that requires cooperation between robotic arms. (Refer to Lockhart, page 2, line 36.)

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itzhaky et al. (US 2016/0148104), in view of Lee et al. (US 2021/0023711,) further in view of Yang et al. (US 2020/0311962,) further in view of El-Sallab et al. (DE 102018128531 A1)

Regarding Claim 9, in view of claim 1, Itzhaky as modified by Lee as modified by Yang does not explicitly disclose the following which would have been obvious in view of El-Sallab from similar field of endeavor “wherein the trained task-specific head is one of at least three trained task-specific heads corresponding to respective functions of detection, segmentation, and classification.” (El-Sallab, page 4, lines 14-19 discloses the tasks of object detection, semantic segmentation, and classification can be accomplished simultaneously by using the efficient and effective feedforward architecture of a deep multi-task neural network with a shared encoder that resides on a deep neural network based, followed by three parallel tasks specific decoders, each formed by task-specific neural network layers. The proposed neural multi-task network, in particular its encoder, takes the 3D point cloud directly  as input data (without further conversion of the point cloud being necessary) in order to jointly assess the features essential for object detection, semantic segmentation and classification and learn and perform these tasks individually or in combination. Classification refers to the classification of 3D objects. Semantic segmentation preferably refers to semantic scene segmentation. Object detection preferably refers to object detection by assigning 3D bounding boxes to objects.)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine El-Sallab technique of using segmentation, classification and deep learning into Itzhaky as modified by Lee as modified by Yang technique to provide the known and expected uses and benefits of El-Sallab technique over using automated monitoring device technique of Itzhaky as modified Lee as modified by Yang. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate El-Sallab into Itzhaky as modified Lee as modified by Yang in order to have a deep neural multi-task network with no redundant parallel training and no redundant parallel processing. (Refer to El-Sallab, page 3, lines 33-34.)

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itzhaky et al. (US 2016/0148104), in view of Lee et al. (US 2021/0023711,) further in view of Yang et al. (US 2020/0311962,) further in view of Diankov et al. (US 10,618,172).

Regarding Claim 10, in view of claim 1, Itzhaky as modified by Lee as modified by Yang does not explicitly disclose the following which would have been obvious in view of Diankov from similar field of endeavor discloses “wherein the second robot vision task for the trained task-specific head involves determining whether an object is partially occluded by a portion of the robotic device.” (Diankov, Col. 16, lines 10-15 discloses the sensor data being data gather via imaging devices, further Col. 17, lines 37-55 discloses identifying an obstacle in the path of the object.)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Diankov technique of using robotic systems into Itzhaky as modified by Lee as modified by Yang technique to provide the known and expected uses and benefits of Diankov technique over using automated monitoring device technique of Itzhaky as modified Lee as modified by Yang. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Diankov into Itzhaky as modified Lee as modified by Yang with motivation to provide improved techniques and systems for controlling and managing various aspects of robots to complete the tasks despite the various real-work factors. (Refer to Diankov, page 3, lines 33-34.)

Regarding Claim 11, in view of claim 1, Itzhaky as modified by Lee as modified by Yang does not explicitly disclose the following which would have been obvious in view of Diankov from similar field of endeavor “wherein the second robot vision task for the trained task-specific head involves determining whether an object is in a gripper of the robotic device.” (Diankov, Col. 30, l.ines 21-28 discloses The robotic system 100 can obtain various feedback data, such as locations, speeds, status (e.g., external contact status and/or grip status), force measurements (e.g., externally applied force, grip force, and/or weight/torque measured at a gripper).)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Diankov technique of using robotic systems into Itzhaky as modified by Lee as modified by Yang technique to provide the known and expected uses and benefits of Diankov technique over using automated monitoring device technique of Itzhaky as modified Lee as modified by Yang. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Diankov into Itzhaky as modified Lee as modified by Yang with motivation to provide improved techniques and systems for controlling and managing various aspects of robots to complete the tasks despite the various real-work factors. (Refer to Diankov, page 3, lines 33-34.)

Regarding Claim 12, in view of claim 1, Itzhaky as modified by Lee as modified by Yang does not explicitly disclose the following which would have been obvious in view of Diankov from similar field of endeavor “wherein the trained task-specific head is one of a plurality of trained task-specific heads corresponding to identifying a plurality of respective object types.” (Diankov, Col. 19, line 43 to Col. 20, line 10 discloses the robotic system 100 can determine package groupings, the robotic system 100 can determine the package grouping by grouping the available packages according to grouping conditions/requirements. Some examples of the grouping conditions/requirements can include a package priority (e.g., as specified by one or more customers), a fragility rating (e.g., a maximum weight supportable by the package), a weight, a package dimension (e.g., a package height), a package type, or a combination thereof.)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Diankov technique of using robotic systems into Itzhaky as modified by Lee as modified by Yang technique to provide the known and expected uses and benefits of Diankov technique over using automated monitoring device technique of Itzhaky as modified Lee as modified by Yang. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Diankov into Itzhaky as modified Lee as modified by Yang with motivation to provide improved techniques and systems for controlling and managing various aspects of robots to complete the tasks despite the various real-work factors. (Refer to Diankov, page 3, lines 33-34.)

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itzhaky et al. (US 2016/0148104), in view of Lee et al. (US 2021/0023711,) further in view of Yang et al. (US 2020/0311962,) further in view of Diankov et al. (US Patent No. 10,618,712,) further in view of Metzler et al. (PCT/EP2018/079602) wherein the (US 2022/0005332) is used as the English equivalent. 

Regarding Claim 13, in view of claim 12, Itzhaky as modified by Lee as modified by Yang as modified by Diankov does not explicitly disclose the following which would have been obvious in view of Metzler from similar field of endeavor “wherein the plurality of respective object types comprise at least one object type that is robotically manipulatable to enable the robotic device to enter or exit an area in the environment.” (Metzler, Fig. 14, ¶s [0355]-[0356] discloses the surveillance robot 100 interacts with the object, the door 108, to verify whether the door 108 is open or closed/shut. In a simple approach as shown, the robot moves towards door 108 (indicated by arrow 125) and pushes door leaf 123 (without pushing the door handle). If the door leaf 123 can be shoved and door 108 pushed open, then it is verified that the door 108 was not entirely closed. If the door leaf 123 resists, as it is put it into the door lock, this serves as verification information for the state “door closed”. ¶ [0357], discloses the action map is “move forward”. If the robot 100 bumps into the door 108 and no resistance is detected, then the door 108 is expected to be open. Possible resistance is for example detected with a sensor of the robot's drive unit and/or with a touch or haptic sensor at the robot's front or an arm of the robot 100. ¶ [0360], discloses robot 100 equipped with adequate manipulation tools, an interaction with an object the state of which is to be inferred may also comprise pushing or turning buttons, taps or knobs of an object such as a knob of door 108.)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Metzler technique of using surveillance monitoring systems into Itzhaky as modified by Lee as modified by Yang as modified by Diankov technique to provide the known and expected uses and benefits of Metzler technique over using automated monitoring device technique of Itzhaky as modified Lee as modified by Yang as modified by Diankov. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Metzler into Itzhaky as modified Lee as modified by Yang as modified by Diankov in order to provide autonomous evaluation or assessment of an observed state of a surveyed property and automatic remedy or cure of any uncertainty with respect to the observed object. Refer to Metzler, ¶ [0056].

Regarding Claim 14, in view of claim 13, Itzhaky as modified by Lee as modified by Yang as modified by Diankov as modified by Metzler discloses “wherein the at least one object type is robotically manipulatable to open or close a door in the environment.” (Metzler, Fig. 14, ¶s [0355]-[0356] discloses the surveillance robot 100 interacts with the object, the door 108, to verify whether the door 108 is open or closed/shut. In a simple approach as shown, the robot moves towards door 108 (indicated by arrow 125) and pushes door leaf 123 (without pushing the door handle). If the door leaf 123 can be shoved and door 108 pushed open, then it is verified that the door 108 was not entirely closed. If the door leaf 123 resists, as it is put it into the door lock, this serves as verification information for the state “door closed”. ¶ [0357], discloses the action map is “move forward”. If the robot 100 bumps into the door 108 and no resistance is detected, then the door 108 is expected to be open. Possible resistance is for example detected with a sensor of the robot's drive unit and/or with a touch or haptic sensor at the robot's front or an arm of the robot 100. ¶ [0360], discloses robot 100 equipped with adequate manipulation tools, an interaction with an object the state of which is to be inferred may also comprise pushing or turning buttons, taps or knobs of an object such as a knob of door 108.)

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itzhaky et al. (US 2016/0148104), in view of Lee et al. (US 2021/0023711,) further in view of Yang et al. (US 2020/0311962,) further in view of Xiong et al. (US 2020/0396900)

Regarding Claim 17, in view of claim 1, Itzhaky as modified by Lee as modified by Yang does not explicitly disclose the following which would have been obvious in view of Xiong from similar field of endeavor “wherein the image data comprises red green blue depth (RGBD) data.” (Xiong, ¶[0127], discloses us of RGB-D sensor data to control the robotic manipulator.)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Xiong technique of using robotic devices into Itzhaky as modified by Lee as modified by Yang technique to provide the known and expected uses and benefits of Xiong technique over using automated monitoring device technique of Itzhaky as modified Lee as modified by Yang. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Xiong into Itzhaky as modified Lee as modified by Yang in order to provide a more detail information to the robot so that the efficiency of the robot operation is increased. (Refer to Xiong ¶[0002].)

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAGHAYEGH AZIMA whose telephone number is (571)272-1459. The examiner can normally be reached Monday-Friday, 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHAGHAYEGH AZIMA/Examiner, Art Unit 2661